Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11075870. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-20 of U.S. Patent No. 11075870 describe all the limitations of Claims 1-20 of the instant application, thus Claims 1-20 of U.S. Patent No. 11075870 anticipate the claims 1-20 of the instant application.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasekaran et al. (US PG PUB 20180276223), hereinafter "Dhanasekaran", in views of McHenry et al. (US PG PUB 20160306812), hereinafter "McHenry".
Regarding Claim 1, Dhanasekaran discloses:
A system comprising: one or more processors; and one or more computer readable media storing instructions that (i.e. a unified document retention management system, e.g. retention policy management portal RPMP 112 of service 102 [i.e. comprised of processor and memory storing instructions], for exposing a retention policy management portal to enable users to selectively prescribe a unified retention policy to multiple productivity platforms 104) (Abstract, 102, 104 & 112 – Fig. 1A, Fig. 6, ¶ 0034 and ¶ 0069), when executed, cause the one or more processors to perform operations comprising: 
receiving, from a first client associated with a first user account of a first organization associated with a communication platform, a first request to store data, associated with a characteristic, transmitted via the communication platform, for a first period of time in a database associated with the communication platform (i.e. RPMP 112 may receive, from a computing device 146 [i.e. a first client] of administrator [i.e. a first user with a first user account, e.g. administrator account] of a user group [i.e. a first organization] associated with productivity platforms 104 [i.e. a communication platform], a request [i.e. a first request] including the instructions to retain/store specific files/documents [i.e. data] associated with particular labels/subjects [i.e. a characteristic], file sender’s email address [i.e. a characteristic], recipient address [i.e. a characteristic], and/or etc. for a specific time period, e.g. until the files reach and/or exceed a retention age threshold as measured from a date of creation of a particular file [i.e. for a first period time], in one or more productivity platforms 104 [i.e. a database associated with the group], wherein the files/documents are received via communication services such as email service, etc. [i.e. via the communication platform]) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051), 
wherein the first period of time is different than a second period of time for retaining data per an existing data retention rule associated with the first organization (i.e. the administrator/user may create a plurality of data retention rules to be associated with multiple labels/subjects, e.g. the administrator may request to create a first retention rule to retain files [i.e. data] associated with the label “Tax Record” [i.e. characteristic] for a retention age threshold of 7 years [i.e. a first period of time]; On the other hand, there may be a default retention rule [i.e. an existing data retention rule associated with the first organization] to retain files for a different retention age threshold, e.g. three years [i.e. a second period of time for retaining data per an existing data retention rule associated with the first organization]) (¶ 0027, ¶ 0034, ¶ 0037 and ¶ 0051); 
receiving, from the first client associated with the first user account, a request to view data associated with the characteristic (i.e. the system may receive a request to view/modify retention policy, via web browser of the device 146 [i.e. the first client] associated with the administrator [i.e. the first user account]; Then, the retention policy management service 102 may expose the RPMP 112 to enable a retention policy administrator 144 to view and/or modify the unified retention policy 110 in general and/or as related to specific user accounts; The request may be for viewing/modifying the retention rules that includes one or more conditions [i.e. data; Note “data” described in this limitation does not refer back to “data” described in previous limitations, e.g. “to store data”, “retaining data”] associated with a particular label, e.g. “Tax Record”) (112 & 146 – Fig. 1A, 112 - Fig. 2, 112 - Fig. 3, ¶ 0034 and ¶ 0041); and 
in response to the request, causing a presentation of the data associated with the characteristic via the first client (i.e. in response to the request, UI 200/300 displaying the retention rules that includes one or more conditions [i.e. data] associated with a particular label, e.g. “Tax Record” may be presented on the user device [i.e. the first client]) (Fig. 2, Fig. 3, ¶ 0034 and ¶ 0053 - 0054).
However, Dhanasekaran does not explicitly disclose:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time.
On the other hand, in the same field of endeavor, McHenry teaches:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization (i.e. document management server 306 may receive, from a client computer associated with a user [i.e. a second user account of a second user],  an email [i.e. a first message transmitted via the communication platform] transmitted via email server 302 to a recipient [i.e. a third user account of a third user associated with the first organization], wherein the email may be associated with a particular subject/label [i.e. the characteristic], a particular sender [i.e. the characteristic], e.g. friend, family members, etc., and/or particular category [i.e. characteristic]) (Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062); and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time (i.e. based on a determination that the email [i.e. the first message] is related to a particular subject [i.e. the characteristic], the email [i.e. the first message] may be retained/stored in the document management server [i.e. a database] a long retention period [i.e. for the first period of time], wherein other type of emails, e.g. transient emails, may be stored a low retention period [i.e. the second period of time]) (¶ 0061 – 0062 and ¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dhanasekaran to include the feature for receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time as taught by McHenry so that messages may be retained according to predefined retention rule set by the organization based on the classifications associated with the messages (¶ 0062 and ¶ 0067).

Regarding Claim 2, Dhanasekaran and McHenry disclose:
wherein: the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization (i.e. Dhanasekaran -the retention policy administrator 144 may utilize the RPMP 112 to prescribe the unified retention policy 110 across multiple ones of the productivity platforms 104, e.g. email service, video conferencing service, etc. [i.e. the retention policy may identify whether email channel or video conferencing channel; In other words, the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization] while excluding one or more individual productivity platforms 104 from all or part of the unified retention policy 110) (Dhanasekaran - ¶ 0035 - 0036), and 
the first message is transmitted via the communication channel (i.e. document management server 306 may receive an email [i.e. transmitted via the communication channel]) (McHenry - Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 4, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic further comprises a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel of the communication platform or a direct messaging instance of the communication platform (i.e. characteristics comprises: labels/subjects, file sender’s email address [i.e. a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel], recipient address, and/or etc.) (Fig. 1, Fig. 3, ¶ 0005, ¶ 0034 and ¶ 0051).

Regarding Claim 5, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic comprises a group identifier associated with a group of users with which the second user and the third user are associated, the first message being transmitted in association with the group of users (i.e. characteristics may be associated with organization and/or member of the team [i.e. a group of users];  For example, a version of the unified retention policy 110 may be created with respect to an accounting team of an organization and the RPMP 112 may enable the retention policy administrator 144 to seamlessly prescribe this version of the unified retention policy 110 to the accounting team as a whole [i.e. comprises a group identifier associated with a group of users with which the second user and the third user are associated] rather than having to select each individual member of the accounting team) (¶ 0037).

Regarding Claim 6, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
identifying a file transmitted in association with the first message (i.e. a plurality of files (i.e. the system may identify email files and/or other files that are included in an email file as an attachment [i.e. a file transmitted in association with the first message]) (¶ 0044); and 
storing the file in the database for the first period of time (i.e. the files may be stored in the database for a specific period of time according to retention policy) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051).

Regarding Claim 7, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic comprises a topic (i.e. retention policy may be based on characteristic such as a text string of a subject line / label of an email [i.e. topic]) (¶ 0034 and ¶ 0051), 
the operations further comprising: identifying that the topic is associated with the first message, wherein the determination that the first message is associated with the characteristic is based on identifying that the topic is associated with the first message (i.e. the file labeling engine 154 may be configured to receive the productivity data 122 and analyze individual files, e.g. email files, within the productivity data 122 with respect to the smart label rules 158 [i.e. identifying that the topic is associated with the first message] to determine whether any individual files satisfy one or more of the smart label rules 158) (¶ 0044 and ¶ 0050).

Regarding Claim 8, Dhanasekaran discloses:
A method comprising:
receiving, from a first client associated with a first user account of a first organization associated with a communication platform, a first request to store data, associated with a characteristic, transmitted via the communication platform, for a first period of time in a database associated with the communication platform (i.e. RPMP 112 may receive, from a computing device 146 [i.e. a first client] of administrator [i.e. a first user with a first user account, e.g. administrator account] of a user group [i.e. a first organization] associated with productivity platforms 104 [i.e. a communication platform], a request [i.e. a first request] including the instructions to retain/store specific files/documents [i.e. data] associated with particular labels/subjects [i.e. a characteristic], file sender’s email address [i.e. a characteristic], recipient address [i.e. a characteristic], and/or etc. for a specific time period, e.g. until the files reach and/or exceed a retention age threshold as measured from a date of creation of a particular file [i.e. for a first period time], in one or more productivity platforms 104 [i.e. a database associated with the group], wherein the files/documents are received via communication services such as email service, etc. [i.e. via the communication platform]) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051), 
wherein the first period of time is different than a second period of time for retaining data per an existing data retention rule associated with the first organization (i.e. the administrator/user may create a plurality of data retention rules to be associated with multiple labels/subjects, e.g. the administrator may request to create a first retention rule to retain files [i.e. data] associated with the label “Tax Record” [i.e. characteristic] for a retention age threshold of 7 years [i.e. a first period of time]; On the other hand, there may be a default retention rule [i.e. an existing data retention rule associated with the first organization] to retain files for a different retention age threshold, e.g. three years [i.e. a second period of time for retaining data per an existing data retention rule associated with the first organization]) (¶ 0027, ¶ 0034, ¶ 0037 and ¶ 0051); 
receiving, from the first client associated with the first user account, a request to view data associated with the characteristic (i.e. the system may receive a request to view/modify retention policy, via web browser of the device 146 [i.e. the first client] associated with the administrator [i.e. the first user account]; Then, the retention policy management service 102 may expose the RPMP 112 to enable a retention policy administrator 144 to view and/or modify the unified retention policy 110 in general and/or as related to specific user accounts; The request may be for viewing/modifying the retention rules that includes one or more conditions [i.e. data; Note “data” described in this limitation does not refer back to “data” described in previous limitations, e.g. “to store data”, “retaining data”] associated with a particular label, e.g. “Tax Record”) (112 & 146 – Fig. 1A, 112 - Fig. 2, 112 - Fig. 3, ¶ 0034 and ¶ 0041); and 
in response to the request, causing a presentation of the data associated with the characteristic via the first client (i.e. in response to the request, UI 200/300 displaying the retention rules that includes one or more conditions [i.e. data] associated with a particular label, e.g. “Tax Record” may be presented on the user device [i.e. the first client]) (Fig. 2, Fig. 3, ¶ 0034 and ¶ 0053 - 0054).
However, Dhanasekaran does not explicitly disclose:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time.
On the other hand, in the same field of endeavor, McHenry teaches:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization (i.e. document management server 306 may receive, from a client computer associated with a user [i.e. a second user account of a second user],  an email [i.e. a first message transmitted via the communication platform] transmitted via email server 302 to a recipient [i.e. a third user account of a third user associated with the first organization], wherein the email may be associated with a particular subject/label [i.e. the characteristic], a particular sender [i.e. the characteristic], e.g. friend, family members, etc., and/or particular category [i.e. characteristic]) (Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062); and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time (i.e. based on a determination that the email [i.e. the first message] is related to a particular subject [i.e. the characteristic], the email [i.e. the first message] may be retained/stored in the document management server [i.e. a database] a long retention period [i.e. for the first period of time], wherein other type of emails, e.g. transient emails, may be stored a low retention period [i.e. the second period of time]) (¶ 0061 – 0062 and ¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Dhanasekaran to include the feature for receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time as taught by McHenry so that messages may be retained according to predefined retention rule set by the organization based on the classifications associated with the messages (¶ 0062 and ¶ 0067).

Regarding Claim 9, Dhanasekaran and McHenry disclose:
wherein: the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization (i.e. Dhanasekaran -the retention policy administrator 144 may utilize the RPMP 112 to prescribe the unified retention policy 110 across multiple ones of the productivity platforms 104, e.g. email service, video conferencing service, etc. [i.e. the retention policy may identify whether email channel or video conferencing channel; In other words, the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization] while excluding one or more individual productivity platforms 104 from all or part of the unified retention policy 110) (Dhanasekaran - ¶ 0035 - 0036), and 
the first message is transmitted via the communication channel (i.e. document management server 306 may receive an email [i.e. transmitted via the communication channel]) (McHenry - Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Regarding Claim 11, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic further comprises a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel of the communication platform or a direct messaging instance of the communication platform (i.e. characteristics comprises: labels/subjects, file sender’s email address [i.e. a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel], recipient address, and/or etc.) (Fig. 1, Fig. 3, ¶ 0005, ¶ 0034 and ¶ 0051).

Regarding Claim 12, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic comprises a group identifier associated with a group of users with which the second user and the third user are associated, the first message being transmitted in association with the group of users (i.e. characteristics may be associated with organization and/or member of the team [i.e. a group of users];  For example, a version of the unified retention policy 110 may be created with respect to an accounting team of an organization and the RPMP 112 may enable the retention policy administrator 144 to seamlessly prescribe this version of the unified retention policy 110 to the accounting team as a whole [i.e. comprises a group identifier associated with a group of users with which the second user and the third user are associated] rather than having to select each individual member of the accounting team) (¶ 0037).

Regarding Claim 13, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
identifying a file transmitted in association with the first message (i.e. a plurality of files (i.e. the system may identify email files and/or other files that are included in an email file as an attachment [i.e. a file transmitted in association with the first message]) (¶ 0044); and 
storing the file in the database for the first period of time (i.e. the files may be stored in the database for a specific period of time according to retention policy) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051).

Regarding Claim 14, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic comprises a topic (i.e. retention policy may be based on characteristic such as a text string of a subject line / label of an email [i.e. topic]) (¶ 0034 and ¶ 0051), 
the operations further comprising: identifying that the topic is associated with the first message, wherein the determination that the first message is associated with the characteristic is based on identifying that the topic is associated with the first message (i.e. the file labeling engine 154 may be configured to receive the productivity data 122 and analyze individual files, e.g. email files, within the productivity data 122 with respect to the smart label rules 158 [i.e. identifying that the topic is associated with the first message] to determine whether any individual files satisfy one or more of the smart label rules 158) (¶ 0044 and ¶ 0050).

Regarding Claim 15, Dhanasekaran discloses:
One or more non-transitory computer readable media storing computer-executable instructions that, when executed by one or more processors of a computing device (i.e. a unified document retention management system, e.g. retention policy management portal RPMP 112 of service 102 [i.e. comprised of processor and memory storing instructions], for exposing a retention policy management portal to enable users to selectively prescribe a unified retention policy to multiple productivity platforms 104) (Abstract, 102, 104 & 112 – Fig. 1A, Fig. 6, ¶ 0034 and ¶ 0069), cause the computing device to perform operations comprising: 
receiving, from a first client associated with a first user account of a first organization associated with a communication platform, a first request to store data, associated with a characteristic, transmitted via the communication platform, for a first period of time in a database associated with the communication platform (i.e. RPMP 112 may receive, from a computing device 146 [i.e. a first client] of administrator [i.e. a first user with a first user account, e.g. administrator account] of a user group [i.e. a first organization] associated with productivity platforms 104 [i.e. a communication platform], a request [i.e. a first request] including the instructions to retain/store specific files/documents [i.e. data] associated with particular labels/subjects [i.e. a characteristic], file sender’s email address [i.e. a characteristic], recipient address [i.e. a characteristic], and/or etc. for a specific time period, e.g. until the files reach and/or exceed a retention age threshold as measured from a date of creation of a particular file [i.e. for a first period time], in one or more productivity platforms 104 [i.e. a database associated with the group], wherein the files/documents are received via communication services such as email service, etc. [i.e. via the communication platform]) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051), 
wherein the first period of time is different than a second period of time for retaining data per an existing data retention rule associated with the first organization (i.e. the administrator/user may create a plurality of data retention rules to be associated with multiple labels/subjects, e.g. the administrator may request to create a first retention rule to retain files [i.e. data] associated with the label “Tax Record” [i.e. characteristic] for a retention age threshold of 7 years [i.e. a first period of time]; On the other hand, there may be a default retention rule [i.e. an existing data retention rule associated with the first organization] to retain files for a different retention age threshold, e.g. three years [i.e. a second period of time for retaining data per an existing data retention rule associated with the first organization]) (¶ 0027, ¶ 0034, ¶ 0037 and ¶ 0051); 
receiving, from the first client associated with the first user account, a request to view data associated with the characteristic (i.e. the system may receive a request to view/modify retention policy, via web browser of the device 146 [i.e. the first client] associated with the administrator [i.e. the first user account]; Then, the retention policy management service 102 may expose the RPMP 112 to enable a retention policy administrator 144 to view and/or modify the unified retention policy 110 in general and/or as related to specific user accounts; The request may be for viewing/modifying the retention rules that includes one or more conditions [i.e. data; Note “data” described in this limitation does not refer back to “data” described in previous limitations, e.g. “to store data”, “retaining data”] associated with a particular label, e.g. “Tax Record”) (112 & 146 – Fig. 1A, 112 - Fig. 2, 112 - Fig. 3, ¶ 0034 and ¶ 0041); and 
in response to the request, causing a presentation of the data associated with the characteristic via the first client (i.e. in response to the request, UI 200/300 displaying the retention rules that includes one or more conditions [i.e. data] associated with a particular label, e.g. “Tax Record” may be presented on the user device [i.e. the first client]) (Fig. 2, Fig. 3, ¶ 0034 and ¶ 0053 - 0054).
However, Dhanasekaran does not explicitly disclose:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time.
On the other hand, in the same field of endeavor, McHenry teaches:
receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization (i.e. document management server 306 may receive, from a client computer associated with a user [i.e. a second user account of a second user],  an email [i.e. a first message transmitted via the communication platform] transmitted via email server 302 to a recipient [i.e. a third user account of a third user associated with the first organization], wherein the email may be associated with a particular subject/label [i.e. the characteristic], a particular sender [i.e. the characteristic], e.g. friend, family members, etc., and/or particular category [i.e. characteristic]) (Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062); and 
responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time (i.e. based on a determination that the email [i.e. the first message] is related to a particular subject [i.e. the characteristic], the email [i.e. the first message] may be retained/stored in the document management server [i.e. a database] a long retention period [i.e. for the first period of time], wherein other type of emails, e.g. transient emails, may be stored a low retention period [i.e. the second period of time]) (¶ 0061 – 0062 and ¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Dhanasekaran to include the feature for receiving, from a second client associated with a second user account of a second user, a first message transmitted via the communication platform to a third user account of a third user associated with the first organization; and responsive to a determination that the first message is associated with the characteristic, storing the first message in the database for the first period of time instead of the second period of time as taught by McHenry so that messages may be retained according to predefined retention rule set by the organization based on the classifications associated with the messages (¶ 0062 and ¶ 0067).

Regarding Claim 16, Dhanasekaran and McHenry disclose:
wherein: the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization (i.e. Dhanasekaran -the retention policy administrator 144 may utilize the RPMP 112 to prescribe the unified retention policy 110 across multiple ones of the productivity platforms 104, e.g. email service, video conferencing service, etc. [i.e. the retention policy may identify whether email channel or video conferencing channel; In other words, the characteristic comprises a communication channel identifier associated with a communication channel that is associated with the first organization] while excluding one or more individual productivity platforms 104 from all or part of the unified retention policy 110) (Dhanasekaran - ¶ 0035 - 0036), and 
the first message is transmitted via the communication channel (i.e. document management server 306 may receive an email [i.e. transmitted via the communication channel]) (McHenry - Fig. 3, ¶ 0046, ¶ 0049, ¶ 0059 and ¶ 0062).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 18, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic further comprises a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel of the communication platform or a direct messaging instance of the communication platform (i.e. characteristics comprises: labels/subjects, file sender’s email address [i.e. a user identifier associated with the second user and wherein the first message is transmitted via at least one of a communication channel], recipient address, and/or etc.) (Fig. 1, Fig. 3, ¶ 0005, ¶ 0034 and ¶ 0051).

Regarding Claim 19, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
wherein the characteristic comprises a group identifier associated with a group of users with which the second user and the third user are associated, the first message being transmitted in association with the group of users (i.e. characteristics may be associated with organization and/or member of the team [i.e. a group of users];  For example, a version of the unified retention policy 110 may be created with respect to an accounting team of an organization and the RPMP 112 may enable the retention policy administrator 144 to seamlessly prescribe this version of the unified retention policy 110 to the accounting team as a whole [i.e. comprises a group identifier associated with a group of users with which the second user and the third user are associated] rather than having to select each individual member of the accounting team) (¶ 0037).

Regarding Claim 20, Dhanasekaran and McHenry disclose, Dhanasekaran teaches:
identifying a file transmitted in association with the first message (i.e. a plurality of files (i.e. the system may identify email files and/or other files that are included in an email file as an attachment [i.e. a file transmitted in association with the first message]) (¶ 0044); and storing the file in the database for the first period of time (i.e. the files may be stored in the database for a specific period of time according to retention policy) (Fig. 1A, Fig. 3, ¶ 0005 - 0006, ¶ 0026, ¶ 0034 and ¶ 0051).


Allowable Subject Matter
Claims 3, 10 and 17 would be allowable if (i) overcoming the double patenting rejection described above by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extended beyond the expiration date of U.S. Patent No. 11075870 (ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451